

117 HR 5119 IH: To amend title VI of the Social Security Act to extend the coverage of Coronavirus Relief Fund payments to Tribal Governments.
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5119IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Mr. O'Halleran (for himself and Mr. Young) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title VI of the Social Security Act to extend the coverage of Coronavirus Relief Fund payments to Tribal Governments. 
1.Extension of coverage of Coronavirus Relief Fund payments to Tribal GovernmentsSection 601(d)(3) of the Social Security Act (42 U.S.C. 801(d)(3)) is amended by inserting (or, in the case of a Tribal Government, December 30, 2022) after December 30, 2021. 